DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 8-10, 15, and 16 are cancelled.
Claims 1, 4, 11, 18, and 23 have been amended.
Claims 1-4, 6, 7, 11-14, and 17-26 are pending.
Claims 1-4, 6, 7, 11-14, and 17-26 are currently rejected.

Response to Arguments
Applicant's arguments filed on June 9, 2022 with respect to 35 U.S.C. § 102 have been fully considered but they are not persuasive. The Applicant argues:
“For at least the reasons presented below with respect to amended claim 1, Hauser
does not teach or at least the above refenced features of claim 11. Accordingly, Applicant
submits that Hauser does not anticipate claim 11, and respectfully requests that the Office
withdraw the § 102 rejection of claim 11.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. Claim 11 recites “…to cause the processors to perform one or more actions comprising: …” For this reason, it is only required that the claimed invention performs one of the listed actions. Hauser teaches at least one of the listed actions recited by claim 11, including “receiving, from the vehicle via the wireless communication network, one or more on-board diagnostic (OBD) codes obtained via an OBD port of the vehicle” (see 35 U.S.C. § 103 rejection below). Due to the recitation of “one or more actions,” it is not required that Hauser teaches the amended language. Therefore, the amended features to claim 11 are not significant and do not overcome the previous 35 U.S.C. § 102 rejection. Dependent claims 12-14 and 17 have not been amended and remain dependent on claim 11, therefore, the 35 U.S.C. § 102 rejection is maintained for claims 12-14 and 17.

With respect to 35 U.S.C. § 103, the claims have been amended to overcome the previous 35 U.S.C. § 103 rejection. Therefore, the rejection has been withdrawn. However, upon further search and consideration, a new ground of rejection is made in view of Nottingham et al. (U.S. Patent Application Publication No. 20190392236) and Bowlus (U.S. Patent Application Publication No. 20160171859)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-14 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hauser et al. (U.S. Patent Application Publication No. 20170053460 and hereinafter, “Hauser”)

Regarding claim 11, Hauser teaches the apparatus comprising:
one or more processors;
Hauser [0138] discloses one or more processors.
a non-transitory storage medium comprising instructions stored thereon, the instructions being executable by the one or more processors to cause the processors to perform one or more actions comprising: receiving, from the vehicle via the wireless communication network, one or more on-board diagnostic (OBD) codes obtained via an OBD port of the vehicle; receiving, from an auxiliary monitoring device positioned along a steering column of the vehicle and facing a dashboard display of the vehicle via the wireless communication network, image data associated with a dashboard display of a vehicle; determining one or more non-OBD codes based at least in part on the image data and a list that combines OBD codes and non-OBD codes; generating a message based at least in part on the one or more OBD codes and the one or more non-OBD codes; and transmitting the message to an electronic device.  
Hauser [0003] discloses that using OBDs to provide data from sensors within the vehicle is known in the art.
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
Hauser [0006] discloses that it is known in the art that OBD interfaces have been adapted to use wireless communications.
Hauser [0159] discloses OBD error codes.
Hauser [0106] discloses that the Connected Bluetooth Low Energy Vehicle Activity Monitor app may be mounted on the steering wheel. Hauser further discloses that the mounted monitoring device may utilize digital image processing techniques.

Regarding claim 12, Hauser teaches the apparatus of claim 11, wherein:
the one or more non-OBD codes comprises one or more of fuel level information, tire pressure information, battery level information, temperature information, fuel cap status information, interior light status information, exterior light status information, mileage information, temperature information, navigator information, map information, or vehicle occupancy information.  
Hauser [0096] discloses estimating overall fuel consumption while the vehicle is driving.
Hauser [0193] discloses temperature sensors to provide temperature information.
Hauser [0075] provides that a Connected Bluetooth Low Energy (BLE) Vehicle Activity Monitor may detect that a user has exited the vehicle, thereby detecting that nothing is moving within the vehicle.

Regarding claim 13, Hauser teaches the apparatus of claim 11, wherein:
receiving one or more non-OBD codes comprises receiving the one or more non-OBD codes from one or more sensors located within the vehicle.  
Hauser [0193] discloses the various sensors to receive second information such as light and temperature.

Regarding claim 14, Hauser teaches the apparatus of claim 11, wherein:
the auxiliary monitoring device includes a camera mounted on a steering wheel of the vehicle to capture the image data.
Hauser [0161] discloses a camera as a component of a client computer, which may be in-vehicle. 
Hauser [0105] discloses that a camera is a component of the Connected Bluetooth Low Energy Vehicle Activity Monitor app.
Hauser [0106] discloses that the Connected Bluetooth Low Energy Vehicle Activity Monitor app may be mounted on the steering wheel. Hauser further discloses that the mounted monitoring device may utilize digital image processing techniques.

Regarding claim 17, Hauser teaches the apparatus of claim 11, wherein:
the one or more OBD codes obtained via the OBD port of the vehicle are received via a radio associated with the vehicle.
Hauser [0003] discloses that using OBDs to derive first information data from sensors within the vehicle is known in the art.
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
Hauser [0159] discloses OBD error codes.
Hauser [0056] discloses that the automotive activity monitoring platform may leverage a plurality of sensors coupled with a Bluetooth Low Energy (BTLE) radio system to monitor the status and activity of a vehicle without requiring a physical connection to an OBD port.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser et al. in view of Mayer (U.S. Patent Application Publication No. 20110130906), further in view of Nottingham et al. (U.S. Patent Application Publication No. 20190392236).

Regarding claim 1, Hauser teaches the method comprising:
receiving, from a vehicle via a wireless communication network, one or more on-board diagnostic (OBD) codes obtained via an OBD port of the vehicle;
Hauser [0003] discloses that using OBDs to derive first information data from sensors within the vehicle is known in the art.
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
Hauser [0006] discloses that it is known in the art that OBD interfaces have been adapted to use wireless communications.
Hauser [0159] discloses OBD error codes.
determining a first message based at least in part on the one or more OBD codes, the first message including a text-based representation of one or more of the one or more OBD codes and presentable on an electronic display;
Hauser [0167] discloses providing one or more notification messages, event messages, alerts, or performance metrics.
Hauser [0322] discloses providing a user with message-based notifications which may include emails or SMS texts to describe the diagnostic code. The text-based notification may be presented in a user interface on a client computer or a vehicle’s on-board display, both of which are electronic displays.
determining a second message based at least in part on the one or more non-OBD codes, the second message including a text-based representation of one or more of the one or more non-OBD codes and presentable on the electronic display;
Hauser [0309] discloses providing a text-based message for non-OBD codes.
the one or more non-OBD codes and presentable on an electronic display.
Hauser [0208]-[0209] discloses that the sensor computer may map one or more signals to one or more issues (e.g., diagnostic trouble codes, issues related to road shocks or accidents, etc.) and the signals may be presented to the user on a graphical user interface.
Hauser [0322] discloses providing a user with message-based notifications which may include emails or SMS texts to describe the diagnostic code. The text-based notification may be presented in a user interface on a client computer or a vehicle’s on-board display, both of which are electronic displays.
transmitting the message to an electronic device associated with the electronic display, the electronic device remote from the vehicle.  
Hauser [0322] discloses providing a user with message-based notifications which may include emails or SMS texts to describe the diagnostic code. The text-based notification may be presented in a user interface on a client computer or a vehicle’s on-board display, both of which are electronic displays.
Hauser does not explicitly teach:
receiving, from an auxiliary monitoring device positioned along a steering column of the vehicle and facing a dashboard display of the vehicle, via the wireless communication network, image data associated with the dashboard display of a vehicle; 
determining one or more non-OBD codes based at least in part on the image data and a list that combines OBD codes and non-OBD codes;
combining the first message and the second message into a combined message, the combined message including a combined text-based representation of one or more of the one or more OBD codes
 [transmitting a] combined message
Mayer teaches:
combining the first message and the second message into a combined message, the combined message including a combined text-based representation of one or more of the one or more OBD codes
Mayer [0081] discloses combining multiple messages into a single message.
 [transmitting a] combined message
Mayer [0183] discloses that the vehicle diagnostic information may be presented on a graphical user interface as text or pictorially using icons.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the text-based messages disclosed in Hauser to explicitly state that the messages may be combined, as taught in Mayer, in order to consolidate information and present the information in a more efficient manner to a user.
The combination of Hauser and Mayer does not expressly teach:
receiving, from an auxiliary monitoring device positioned along a steering column of the vehicle and facing a dashboard display of the vehicle, via the wireless communication network, image data associated with the dashboard display of a vehicle; 
determining one or more non-OBD codes based at least in part on the image data and a list that combines OBD codes and non-OBD codes;
However, Nottingham teaches:
receiving, from an auxiliary monitoring device positioned along a steering column of the vehicle and facing a dashboard display of the vehicle, via the wireless communication network, image data associated with the dashboard display of a vehicle; 
Nottingham [0026] discloses that cameras may be configured to mount to a portion of the vehicle's interior such as, for example, the steering column such that the front-facing camera may capture images of the gauge cluster.
The Examiner notes that a gauge cluster is located on a dashboard.
determining one or more non-OBD codes based at least in part on the image data and a list that combines OBD codes and non-OBD codes;
Nottingham [0029] discloses that a processor may receive and analyze these images of the vehicle's gauge cluster to determine a value of an automotive variable. For example, the processor may receive and analyze the images of the vehicle's gauge cluster to determine an amount of fuel or a fuel tank level based on the images.
Nottingham [0036] discloses that the remote device has access to a database including images or fingerprints of gauge clusters of all or at least a large portion of all vehicles on the road. By comparing the images or fingerprints to the images captured by the front-facing camera (or to fingerprints thereof), the processor may identify the specific gauge cluster.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hauser and Mayer to incorporate an auxiliary monitoring device positioned along a steering column of the vehicle and facing a dashboard display and determining the one or more non-OBD codes based at least in part on image data, as taught in Nottingham, to obtain accurate fuel data (Nottingham [0040]).

Regarding claim 2, Hauser in combination with Mayer and Nottingham teaches the method of claim 1, wherein Hauser teaches:
the one or more non-OBD codes comprises one or more of fuel level information, tire pressure information, battery level information, temperature information, fuel cap status information, interior light status information, exterior light status information, mileage information, temperature information, navigator information, map information, or vehicle occupancy information.  
Hauser [0096] discloses estimating overall fuel consumption while the vehicle is driving.
Hauser [0193] discloses temperature sensors to provide temperature information.
Hauser [0075] provides that a Connected Bluetooth Low Energy (BLE) Vehicle Activity Monitor may detect that a user has exited the vehicle, thereby detecting that nothing is moving within the vehicle.

Regarding claim 3, Hauser in combination with Mayer and Nottingham teaches the method of claim 1, wherein Hauser teaches:
receiving the one or more non-OBD codes comprises receiving the one or more non-OBD codes from one or more sensors located within the vehicle.  
Hauser [0193] discloses the various sensors to receive non-OBD information such as light and temperature.

Regarding claim 4, Hauser in combination with Mayer and Nottingham teaches the method of claim 1, wherein Hauser teaches:
the auxiliary monitoring device includes a camera.
Hauser [0161] discloses a camera as a component of a client computer, which may be in-vehicle. 
Hauser [0105] discloses that a camera is a component of the Connected Bluetooth Low Energy Vehicle Activity Monitor app.
Hauser [0106] discloses that the Connected Bluetooth Low Energy Vehicle Activity Monitor app may be mounted on the steering wheel.

Regarding claim 6, Hauser in combination with Mayer and Nottingham teaches the method of claim 3, wherein Hauser teaches:
the one or more sensors comprise one or more of a camera, an image sensor, a motion sensor, an audio sensor, a virtual reality camera, an augmented reality camera, or an odor sensor.  
Hauser [0193] discloses audio sensors.

Regarding claim 7, Hauser in combination with Mayer and Nottingham teaches the method of claim 1, wherein Hauser teaches:
the auxiliary monitoring device is located in the vehicle;
Hauser [0003] discloses that using OBDs to provide data from sensors within the vehicle is known in the art.
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
receiving, from the vehicle via the wireless communication network, information related to one or more non-OBD codes comprises receiving, from the monitoring device located in the vehicle via the wireless communication network, information related to one or more non-OBD codes.  
Hauser [0060] discloses that Vehicle Activity Monitor hardware may be located inside the vehicle.
Hauser [0071] discloses temperature sensors that provide temperature data to a vehicle activity monitoring app on a user’s mobile device.

Regarding claim 18, Hauser teaches a non-transitory storage medium comprising instructions stored thereon, the instructions being executable by one or more processors to perform actions comprising:
receiving, from a vehicle via a wireless communication network, one or more on-board diagnostic (OBD) codes obtained via an OBD port of the vehicle;
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
Hauser [0006] discloses that it is known in the art that vehicle OBD interfaces have been adapted to use wireless communications.
receiving, from the vehicle via the wireless communication network, one or more non-OBD codes;
Hauser [0071] discloses temperature sensors that provide temperature data to a vehicle activity monitoring app on a user’s mobile device.
transmitting information to an electronic device.  
Hauser [0211] discloses that the information from the sensor computer may be integrated into the vehicle and/or a mobile computer.
Hauser [0065] discloses sending messages to a cloud.
While Hauser does not explicitly teach:
receiving, from an auxiliary monitoring device positioned along a steering column of the vehicle and facing a dashboard display of the vehicle, image data associated with the dashboard display of a vehicle;
combining first information associated with the one or more OBD codes and second information associated with the one or more non-OBD codes, and a third information associated with the image data into combined information;
 [transmitting at least a portion of an item from the] combined information
Hauser in combination with Mayer teaches:
combining first information associated with the one or more OBD codes and second information associated with the one or more non-OBD codes, and a third information associated with the image data into combined information;
  [transmitting at least a portion of an item from the] combined information
Mayer [0081] discloses combining multiple messages into a single message.
Mayer [0183] discloses that the vehicle diagnostic information may be presented on a graphical user interface as text or pictorially using icons.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the text-based messages disclosed in Hauser to explicitly state that the messages may be combined, as taught in Mayer, in order to consolidate information and present the information in a more efficient manner to a user.
The combination of Hauser and Mayer does not expressly teach:
receiving, from an auxiliary monitoring device positioned along a steering column of the vehicle and facing a dashboard display of the vehicle, image data associated with the dashboard display of a vehicle;
Nottingham teaches:
receiving, from an auxiliary monitoring device positioned along a steering column of the vehicle and facing a dashboard display of the vehicle, via the wireless communication network, image data associated with the dashboard display of a vehicle; 
Nottingham teaches:
receiving, from an auxiliary monitoring device positioned along a steering column of the vehicle and facing a dashboard display of the vehicle, via the wireless communication network, image data associated with the dashboard display of a vehicle; 
Nottingham [0026] discloses that cameras may be configured to mount to a portion of the vehicle's interior such as, for example, the steering column such that the front-facing camera may capture images of the gauge cluster.
The Examiner notes that a gauge cluster is located on a dashboard.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hauser and Mayer to incorporate an auxiliary monitoring device positioned along a steering column of the vehicle and facing a dashboard display and determining the one or more non-OBD codes based at least in part on image data, as taught in Nottingham, to obtain accurate fuel data (Nottingham [0040]).

Regarding claim 19, Hauser in combination with Mayer and Nottingham teaches the non-transitory storage medium of claim 18, wherein Hauser teaches:
the one or more non-OBD codes comprises one or more of fuel level information, tire pressure information, battery level information, temperature information, fuel cap status information, interior light status information, exterior light status information, mileage information, temperature information, navigator information, map information, or vehicle occupancy information.  
Hauser [0096] discloses estimating overall fuel consumption while the vehicle is driving.
Hauser [0193] discloses temperature sensors to provide temperature information.
Hauser [0075] provides that a Connected Bluetooth Low Energy (BLE) Vehicle Activity Monitor may detect that a user has exited the vehicle, thereby detecting that nothing is moving within the vehicle.

Regarding claim 20, Hauser in combination with Mayer and Nottingham teaches the non-transitory storage medium of claim 18, wherein Hauser teaches:
the one or more OBD codes obtained via the OBD port of the vehicle are received via a radio of the vehicle.
Hauser [0140] to [0142] discusses a wireless network configured to couple client computers and their components with network.
Hauser [0003] discloses that using OBDs to derive first information data from sensors within the vehicle is known in the art.
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
Hauser [0056] discloses that the automotive activity monitoring platform may leverage a plurality of sensors coupled with a Bluetooth Low Energy (BTLE) radio system to monitor the status and activity of a vehicle without requiring a physical connection to an OBD port.

Regarding claim 21, Hauser in combination with Mayer and Nottingham teaches the method of claim 1, Hauser further comprising:
causing the electronic device to emit an audible or visible alarm in response to receiving the message.
Hauser [0070] discloses that an electronic device that emits visible alerts via images, lights, or blinking patterns.
Hauser [0087] discloses that the alert may be audible.
While Hauser does not explicitly teach:
[receiving a] combined message
Hauser in combination with Mayer teaches:
[receiving a] combined message
Mayer [0081] discloses combining multiple messages into a single message.
Mayer [0183] discloses that the vehicle diagnostic information may be presented on a graphical user interface as text or pictorially using icons.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the text-based messages disclosed in Hauser to explicitly state that the messages may be combined, as taught in Mayer, in order to consolidate information and present the information in a more efficient manner to a user.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser et al. in view of Mayer and Nottingham, further in view of Morgan et al. (U.S. Patent Application Publication No. 20040199542 and hereinafter, “Morgan”).

Regarding claim 22, Hauser in combination with Mayer and Nottingham does not expressly teach the method of claim 1, wherein:
the auxiliary monitoring device includes one or more odor sensors and the non-OBD codes are associated with an output of the odor sensors.
However, Morgan teaches:
the auxiliary monitoring device includes one or more odor sensors and the non-OBD codes are associated with an output of the odor sensors.
Morgan [0034] discloses providing information to reflect symptoms such as an engine having a burning odor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hauser, Mayer, and Nottingham to incorporate that the auxiliary monitoring device includes one or more odor sensors and non-OBD codes associated with the output of the odor sensors, as taught in Morgan, in order to improve overall quality of service diagnostics and perform repairs more quickly and correctly.

Regarding claim 24, Hauser in combination with Mayer and Nottingham does not expressly teach the apparatus of claim 11, wherein:
the auxiliary monitoring device includes one or more odor sensors and the non-OBD codes are associated with an output of the odor sensors.
However, Morgan teaches:
the auxiliary monitoring device includes one or more odor sensors and the non-OBD codes are associated with an output of the odor sensors.
Morgan [0034] discloses providing information to reflect symptoms such as an engine having a burning odor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hauser, Mayer, and Nottingham to incorporate that the auxiliary monitoring device includes one or more odor sensors and non-OBD codes associated with the output of the odor sensors, as taught in Morgan, in order to improve overall quality of service diagnostics and perform repairs more quickly and correctly.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hauser et al. in view of Mayer and Nottingham, further in view of Bowlus (U.S. Patent Application Publication No. 20160171859 and hereinafter, “Bowlus”).

Regarding claim 23, Hauser in combination with Mayer and Nottingham teaches the method of claim 1, wherein Hauser teaches:
the image data includes an interior of the vehicle;
Hauser [0154] discloses that the client computer, which may be a camera, may capture images.
Hauser [0106] discloses that the camera is mounted on the steering wheel for digital image processing.
The combination of Hauser, Mayer, and Nottingham does not expressly teach:
the method further comprises determining a presence of an animal within the vehicle; 
and the one or more non-OBD codes are based at least in part on the presence of the animal.
However, Bowlus teaches:
the method further comprises determining a presence of an animal within the vehicle; 
Bowlus [0007] discloses a safety system that may comprise at least one occupancy sensor positionable within the enclosed area for detecting the presence of a human or animal within the enclosed area.
and the one or more non-OBD codes are based at least in part on the presence of the animal.
Bowlus [0027] discloses that a controller is configured to produce a signal in response to a combination of sensory data received from the sensors which would indicate the occupancy of the enclosed area by a human or animal.
Bowlus [0028] discloses that the indication of occupancy may be a visual indicator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hauser, Mayer, and Nottingham to incorporate detecting the presence of an animal within the vehicle, as taught in Bowlus, to ensure safety of animals that may be in enclosed areas with dangerously high or low temperatures (Bowlus [0006]).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser et al. in view of Mayer and Nottingham, further in view of Rolfes et al. (U.S. Patent Application Publication No. 20180354363 and hereinafter, “Rolfes”).

Regarding claim 25, Hauser in combination with Mayer and Nottingham does not expressly teach the apparatus of claim 11, wherein:
the auxiliary monitoring device includes one or more microphones and the non-OBD codes are associated with an output of the microphones.
However, Rolfes teaches:
the auxiliary monitoring device includes one or more microphones and the non-OBD codes are associated with an output of the microphones.
Rolfes [0029] discloses receiving input from a cabin microphone and displaying the information on a user interface (e.g., center console display of a vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hauser, Mayer, and Nottingham to incorporate that the output of the microphones is associated with non-OBD codes, as taught by Rolfes, to accurately identify and authenticate a driver based on voice recognition. 

Regarding claim 26, Hauser in combination with Rolfes teaches the apparatus of claim 11, wherein Rolfes teaches:
the auxiliary monitoring device is coupled to at least one of an arm rest, ceiling, floor, or door of the vehicle.
Rolfes [0037] discloses microphones that are integrally coupled with the roof of a vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hauser, Mayer, and Nottingham to incorporate that the auxiliary monitoring device may instead be mounted on an arm rest, ceiling, floor, or door of the vehicle, as taught in Rolfes, as mounting an auxiliary monitoring device in different locations within a vehicle is an obvious variation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T.S./
Patent Examiner, Art Unit 3662  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662